Title: To George Washington from William Carmichael, 3 December 1784
From: Carmichael, William
To: Washington, George



Sir
Madrid 3d Decr 1784

In the course of the last month I reed a letter from Mr Richard Harrison established at Cadiz requesting me to use my endeavours to procure the permission to extract a Jack Ass of the best breed, which you wished to import into America. In consequence of this application, I mentioned in a Conversation with his Excy the Ct de Florida Blanca the Minister of State, my desire to render you this Little Service. The Abovementioned Minister seemed pleased to have this occasion of proving his esteem for a character which is not less dear to his Countrymen, than it is revered by Foreigners. Actuated by this Sentiment he wrote me the note of which I have now the honor to transmit you the Copy & the Translation. I must confess sincerely that I shall be uneasy until I have your Approbation. The glory that you have acquired needs not the attention of a Monarch to augment it. But you are now a Citizen of the United States and as such will interest yourself in the Smallest circumstance that can contribute to its prosperity. This Mark of Attention to the Late Cheif of the Union, considered in this point of view, will while it adds another proof to the Many you have recd of General approbation, evince the desire of the head of a Nation, of which we are the Neighbour, to cultivate their good will, by paying that attention, (which his own fellow Citizens accord) to the Person whose services rendered their Country Independant. I inclose this Letter to the Marquis de la Fayette[.] The Share that I had in making him known to you is a much better claim to interest a heart like yours in my favor, than any assurances that I can make you of the high respect & affection with which I have the honor to be Sir Your Most Obedt & Most Humble Sert 

Wm Carmichael

